                                                                        FILED IN Oq
                                                                                 O NWCOl R1 ' .
                                                                        DATE
                                                                        BY
                                                                                  DEPUIY CLERK
                               UNITED STATES DISTRICT COVm RISONBURG DIVISION,W.D.ofVA
                          FOR THE W ESTERN DISTRICT OF VIRGINIA
                                    H AR R ISON BURG DIW SION

 UNITED STATESOFAMEIUCA                                 criminalNo.s '
                                                                     .kq eA'oL o h'''l
                                                        In Violation of:
                                                               18U.S.C.j120ttc)
 FRANK JESSE AM NOTT                                           18U.S.C.j1512(k)
                                                               18U.S.C.j924'
                                                                           (:)

                                        lN F O R M A T IO N

           The United States Attorney chargesthat:

                                             C OU NT ON E
                                  (ConspiracytoKidnapFiveChildren)
                                          18U.S.C.j 1201(c)
                   Beginning as early as in or aboutM arch 2018,the s
                                                                    exactdate being,unknow n,and
                                                                    .


 '
 continuing to on or aboutJuly 29,2018,within the W estern D istrictof Virgirlia and elsew here,

 defendaht FRANK JESSE AM NOTT did knowingly ànd willt-ully combine, conspire,

 confederate and agree with others known to the United StatesA ttorney,to com m itthe offense of

' kidnapping in violatiön ofTitle 18,U nited States Code,Sections 1201(a)(1)and (g),
                                                                .                  .thatis,to
 unlawfully seize,confne,kidnap, abduct,and carry away and hold for ransom ,reward,or

 otherwise,Child#1,Child #2,Child #3,Child#4,and Child #5,a1lofwhom hadnotyetattained

 the age of eighteen years, and in colnm itting or in furtherance of the com m iésioh of the

     kidnapping:to travel in interstate com m erce,transportthe victim s in interstate com m erce,and
 '
 use a means,facility,orinstrum entality ofinterstate orforeign com m erce,nam ely,a cellphone.

            2.     A11inviolationofTitle18,UnitedStatesCode,Section 12û1(c).




Case 5:19-cr-00017-EKD-JCH Document 1 Filed 05/21/19 Page 1 of 3 Pageid#: 1
                                        CO UN T TW O
                               (ConspirgcytoKillWitnesses,
                            towit,theParentsoftheFiveChildren)
                                     l8U.S.C.j1512(k)
              Beginning asearly as in oraboutM arch 2018,the exactdatp being unknow n,and

continuing to on oraboutJtlly 29,2018,within the W estem D istrictof Virginia and elsewhere,

defendant FRAN K JESSE A M N OU            did knowingly and willfully com bine, conspire,

confederate and agree w ith others known to 1he U nited States Attonw y, to kill witnesses in

violation ofTitle18,UnitedStatesCode,Section 1512(a)(1)(C),thatis?tokillParentsA and B#
the father and motherofChild //1 and Child #2,, mjd ParentsC and D,the fatherand motherof

Child #3, Child #4,and Child #5,with lhtent to prevent their communication to a law
enforcem ent officer of the Uniled States flf ihform ation m lated to the com m ission orpossible
                                                                                     .




com mission ofa Federaloffense,thatib,the kidnappinj and ab'
                                                           ductioh.ofChild #1,Child #2,
Child #3, Child #4, and Child #5, in violation of Title 18, United States Codz, Section

1512(a)(l)(C).
              A1linviolationofTitle18,UnitedSîatesCbde,Section1512(k).




Case 5:19-cr-00017-EKD-JCH Document 1 Filed 05/21/19 Page 2 of 3 Pageid#: 2
                                      COUNT THREX
                              (BrandishingaFireaznnDuringand
                              IhRelationtoCrimesofViolence)
                                      18U.S.C.j924/)
       5.     On Orabout Jklly 29,2018,in the W estern District of Virgini; and élsewhere;

detkndantFR ANK GESSE A M NOTT did knowingly brandish,carty,and use a tirearm ,'thafis,a,

pistol,during and in relation to crim es of violence forwhich he m ay be prosecuted in a courtof
                                                        .




theUnited States,thatis,

              (a)     Conspiracyto committheoffenseofkidnapping,inviolationofTitle 18,
                      UnitedStatesCode,Section 1201(e).
              (b)     Conspiracyto killwimesses,inviolation ofTitle 18,United StatesCode,
                      Section 1512(k).
       6.     Al1inviolationofTitle 18,UnitedStatesCode,Section924(c)(1)(A).

                                                   Respectfully submitted..
                                                   TH OM A S T.CULLEN
                                                   United VtatesAttorney



                                                   CluistopherR . ava gh
                                                   A ssistantU nited StatesAttom ey




Case 5:19-cr-00017-EKD-JCH Document 1 Filed 05/21/19 Page 3 of 3 Pageid#: 3
